Citation Nr: 1740815	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  12-01 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 1975 to April 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2010 by a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.

However, in a final October 2006 decision, the Board denied service connection for an acquired psychiatric disorder, to include depression and anxiety.  As such characterization of the claim contemplated consideration of all acquired psychiatric disorders, the Veteran's current claim has been characterized as shown on the title page of this decision. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Board further notes that, in February 2016, the Veteran filed another claim for an acquired psychiatric disorder, which the Agency of Original Jurisdiction (AOJ) interpreted as an application to reopen a previously denied claim for depression and anxiety. Thereafter, in a June 2016 rating decision, the AOJ denied such claim; however, as it is encompassed in the Board's instant decision, such rating decision is moot.   

In June 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran contends that he has an acquired psychiatric disorder that is related to his military service. Specifically, at the June 2017 Board hearing, he stated that his acquired psychiatric disorder resulted from an April 1978 in-service motorcycle accident and that he has had symptoms such as recurrent nightmares, mood swings, forgetfulness, and problems with concentrating ever since such accident. 

As noted in the Introduction, the Veteran's previous claim for service connection for an acquired psychiatric disorder was denied in a final October 2006 Board decision.  At such time, the Board considered the Veteran's statements, service treatment records (STRs), and post-service treatment records, and determined that he did not have a current diagnosis of an acquired psychiatric disorder. Consequently, his claim was denied. Evidence received since the October 2006 Board decision includes lay statements from the Veteran, including his June 2017 hearing testimony, VA treatment records, and an August 2010 VA examination. However, such evidence does not reveal that the Veteran has a current diagnosis of an acquired psychiatric disorder subject to compensation. 

Nonetheless, the Board finds that a remand is necessary to obtain records from the Social Security Administration (SSA) and potentially outstanding treatment records. 
In this regard, at the June 2017 Board hearing, the Veteran testified that he was receiving social security benefits in regard to his shoulder, neck, back, and knees; however, he reported that, in connection with his application for SSA benefits, he saw a private psychiatrist for a psychiatric evaluation and submitted such report to the SSA sometime between 2003 and 2005. The Veteran also stated that he had been diagnosed with major depressive disorder and anxiety, and had been receiving treatment for such disorders from the Community Action in Jackson-Vinton County, Ohio, since 2002. However, it does not appear such records have been obtained. 

Accordingly, on remand, the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records, should be obtained. Murincsak v. Derwinski, 2 Vet. App. 363 (1992). Furthermore, the Veteran should also be given an opportunity to identify or submit any records relevant to the issue on appeal that have not been obtained, including those from the Community Action in Jackson-Vinton County, Ohio. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records, which are in SSA's possession. All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal, to include those from the Community Action in Jackson-Vinton County, Ohio. After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. For federal records, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

